 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                         FILEIJ
                                                                                                               SEP 1 8 2019
                                       UNITED STATES DISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA
                                  V.
                 IRVING GALLARDO-SOTO (I)
                                                                        Case Number:        3: 19-CR-02471-LAB

                                                                     Matthew John Speredelozzi
                                                                     Defendant's Attorney
 USM Number                       16621-298
 • -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)         One of the Information

 D    was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                     Count
8: 13 26(A ), (B) - Attempted Reentry Of Removed Alien (Felony)                                                             I




    The defendant is sentenced as provided in pages 2 through     _ __:3:....__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count( s)
D     Count(s)                                                is          dismissed on the motion of the United States.
1ZJ Assessment: $100.00 -waived

D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[gj No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. LARR           ALAN BURNS
                                                                   CHIEF UNITED STATES DISTRICT WDGE
'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                IRVING GALLARDO-SOTO (I)                                                  Judgment - Page 2 of 3
    CASE NUMBER:              3:19-CR-02471-LAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     12 months




    •      Sentence imposed pursuant to Title 8 USC Section l 326(b).
    •      The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Marshal.

    •     The defendant must surrender to the United States Marshal for this district:
           •    at _ _ _ _ _ _ _ _ A.M.                           on
          •     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     3:19-CR-02471-LAB
'   '
        AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

         DEFENDANT:              IRVING GALLARDO-SOTO (I)                                         Judgment - Page 3 of 3
         CASE NUMBER:            3:19-CR-02471-LAB

                                                   SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    3 years


                                          SPECIAL CONDITIONS OF SUPERVISION

        •    Do not enter the United States illegally.

        •    The defendant must not commit another federal, state or local crime.

        II




                                                                                                 3:19-CR-02471-LAB
